676



       OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                          AUSTIN




HonorableYllllam R. Edvards
county Judge
upton county
Rankln, Texes

Doar Sir:
                           : Wheth& the Camrnlabion~s~
                             /CourteSuptonCountyjlas
                              th6'Rutho.rityto employ en
                          / attorney to advise the Court
                          '\ apa the
                                  the fknmtg oSSiolalsdur-
                            ~,ln&%he~absenoe o? the present
                              'oountyattorney,who is in the



          Your letterof January~l,1945, requestingthe oplnlnn
of this Department                 stated therein,is in Dart,
as Sollovs::-.~
         ,'
          w&-~o
       /Bon. WllllamR. Bdwards, Page 2


        bond in oorreot form, exoept that it 18 rigned,
        hIa by 8n agent and tba oath of offioe ir alao
       I signet3
               by the mm ageat.
                          “QDBSTIOR
             "18 this bead a valid oru ml&  48 rbova
        ladloatedand lo the oath of offlao mubrorlbed
        to w hIa agent valid?
             nDoea the Caamlaeloners~Cmrt of Upton
        County have the right to employ an attornsfto
        advise the Court and the ofYloer6during the clb-
        senoe OS tlaopresentCounty Attorney?’
          Under the prwIslo~ of Artiole 4399, Vernon’s Anno-
tated Civil Statutes,this Department1s prohibitedSrum render-
ing legal opinionsto County Judges,but, ln view of the faot
that you County is vithout the armloes of the County Attoraey
st the present,ve feel it is appropriateto anmmryour queetlon.
          Artlole 16, VernonlaAnnotatedCivil Statutes,provldos
that eaoh ofiloer in this State,vhethereleoted or appointed
&all, before enteringupon the duties OS hh office,take and
aubsorlbethe oath.presorlbsd by Artlole 16, Seotlon 1 of the
ConstitutionOS this Btatej and IS he shall be mqulrad by lav
to give an offloialbond, raid oath shall be filed with said bond.
         Article 330, V. A. C. S., providesthat sash County
Attorneyshall, besorb enteringupon the dutloe of hle offLoe
give bond, eta.
          Article 5998, V. A. C. B., providesthat the offiolel
bond of eaah ofiloer shall be exeoutedby him vith tV0 or mom
goad ati sufflolentsuretiesor solventsurety oompanyauthorized
to do businessin this State.
          Artlole 26, V. A. C. S., prwldes that all oaths,af-
Sldavitaor afflrmatlonsmay bo admlnlstoradand a oertifloateof
the feat given, If withoutthe United Ytates,before any notary
nubllo, or any minister,oomlssloner or charge d*affalresof the
bnited states,resident In and aooredltedto the countrywhere the
affidavitmay be taken, or any consul general,oonsul,vice-oonsul,
                                                          67s


HonorableWllllamR. Bdvard8,Page 3


oommerolalagent, vloe-aomm8ralal agent, deputy oo~ul, or
oonsuler agent of the United States,residentia suoh oarby.
           Seotlon1, Art101816 of the State Con8tltutioa,
vld8s.theform OS oath m lfflnsatlon to be used. Artlole%;
V. A. C. S,, provide8for the maklq OS an aoknwlodgment or p&of
OS an lnstruwnt of vrlting Sor lvaord befoa% oertaln offlolals,
and would hsw no applloatlnnto the taking of an orsioialoath.
We see no logal rea8on why the persoa vho tar cleatedCounty At-
torney, aould not exeaute hi8 oiflolalbe& while on fiilitary
servloein a foreign oountry,and also tak8 and 8ub8orlb8tb8
osth presorlbedby the Constitutionb8San any person authorized
by Artlole26 to admlnl8terthe sw.      Tha bond ati oath of OS-
floe filed by the County Attorneywith th8 Canmls8ionera~ Court
appearsto be ln aorreat form, exorpt that th8 bond and oath of
offloe are signed by an agent of the County Attorn8y. In viev
of the foregoing 8tatute8 and the Constitutionprovision, it
is our opinionthat the CountyAttorneymust lxeout8 the oath OS
offla8 in the Sozm presorlbodby the Conntltutlon. Iielther  the
Constitutionnor the Statute8 authorizes a pub110 offlolalto
executehis cath OS oifloeby an agent; therefore,ve believe
that the oath of offloe exeoutedby an agent is invalid. With
reierenoe  to the validityof the bond ve are oonfrontedvlth a
more seriousproblem. Cenarallyspsaklng,urdlnarllya person
may do by or throughhis agent what h8 aan do hlmeelf. We have
failed to find any authorityvhatsoeverpertainingto the author-
ity OS the pub110 oSflalalexeoutlnghi8 oSSlola1bond by and
throughan agent. We oannot oategorloallysay whether m not
the bond a8 exeoutedby the agent is valid or invalid. It is
our oplnlonthat the County Attorney should take and subsorlbe
the oath presarlbedby Art101816, Seotlon1 of th8 Constitution
of this State before any persaa autharltedby A&lo18 26 to ad-
ministersame. It vould b8 safer praotlaeSor the County Attorney
to also exeoutehis bond by signingit personally.
         We nw oonslderyour questionwith r8ferenoeto the
authorityOS the Commissioners 1 Court OS your County to employ
an attorneyto advise the Court and the oounty offloialsduring
the absenoe of the County Attorney. It Is stated in Texas Jurls-
prudenoe,Vol. 11, P. 575:
          "The aommlssloners~oourt has pwer to employ
     attorneysto assist the regularlyoonstltutedofif-
     oers of the oounty lnthe proseoutlonof its alalms
Eon. WilliamR. EdVSl'dS,
                       PSgS 4


    Slid SUitS, Snd t0 p1y fC@ ruoh 88l’ViO88 Out O?
    the oaunty fund8. It seams, hovever,that the
    commlssionerr~ocurt does not h8va the pwor to
    deprivethe ocuntyattomey of his rightfulau-
    thorityln this regmd. The employnmnt of aoua-
    se1 18 reatrlot8dto sp8aiala88ea vlxu-8the *err-
    vloea of SO attorney are r8qulr8d~ nor h88 the
    oaurt pweP to m8k8 an order vhloh vlllvwrant
    the pupobntof oountyaaney to an attorneyfor
    seroloesneitherr8qulrednar perSorm8d.’ (Adams
    0. Saagler, 250 3. W. 413; Qlbson Y* Davis, 236
    3. W. 2021 Terre1Y. Greene, 1 5. Y. 631; t3rooms
    v, AtamOs    County, 32 3. W. 1881.
         Under   the holdlng8of the   abwe   maatlonedoctaes,
                                                            it
is apaarent that the Camlssloner8’ Court b88 the power and au-
t!zorltyto employlttornepsin the proseoutlonof its olalmsand
suits and pay for suoh servloerout of the generalfundr OS the
countywhezlethe aaunty,an a whole, is interestedand effected
by suoh proo8edings. Artlole 334, V. A. C. S., provldtsr
         "The dirtrlotand oounty attorneys,upan re-
    quest, shell give Sn aplnloa ar sdvio8 in vriting
    to any oounty or preolnat ofSla8rOS their dlstrlot
    or oaunty,tauahingtheir offlol81duties."
          The faregoingstatute lmposeaupan the dlstrlotrod
county attorneysthe duty to give opinionsand sdvloe in wJIlting
to any aauntyor preolnatoifloer of their dlstrlot or oounty.
The aounty and preolnotofSlolol8of your county may request
pcur dlstrlatattarneyfor opinion8and advloe in vrlting tauoh-
lng their oSSlOla1duties.
          SpeolfloallyansverlR$your quastlonregarding the
employmentof an attorney,it bC our opinionthat under the Soots
           0~ a& the foregoingstatutes   and the rules of laws
SE&S      In our Opinion Ro. O-4979, 8 oopy OS vhiah is enolosed
SW your oonvenlenos,the Cunmls~nors~ Caurt vauld ?1othave the
authorityto engage oowel to perSorm the duties OS aounty at-
torney of your oauntg,but that it would hsve the authorityto
engage onraselto advise the Ccxmlnslm!ms~ Court,btltw&d not
bve authorityto employan attorneyto advise oounty and preoinot
ofiloials,aa it has been held that Artlole 334 was intendedto
impose the duty upon the oounty and dlstrlotattorneys,and not
as a restrioticmupon the Commlssi~aars~Court in the emplog-
Hon. WllllamR. Rdvarda,               Page   5



ment OS SttCrMya             t0   8dYl88 lnd rWkdeP    88~~lO88     to th8  County
in    ~Ol’tSllt      =ttWS        Oooing b8fOl’8 it   fW it8      OOMid8~8tiQli.
Olbson,et al. Y. Darlr, et al, 236 3. W. 202.
                  Vlth referen        to th8 8ppolata8ntof oounty attorneys
pl’0 tW      Snd    other MtteFS       ml’tau         t0 th8 d@ttS   Of tb8 C-i*-
slonerr~Court in lmployln3lttorn8y8ve                     dlrrot  ymr ltt8ntloato
oplnlozl
       EO. o-4979.

                                                 fOUF8 VSrj   tmrl;J

                                         ATTORm       G3E5?AL oFTmA



                                                       &dell Vllllam8
              ,~   7 T&g
               ..:.,..                                        ti8iSkZlt

AW:fo
-0.